IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60539



AUSTREBERT ZAVALA-ALVARES,
also known as Austreberto Zavala,

                                           Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91-200-775
                        --------------------
                            March 7, 2002

Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Austrebert Zavala-Alvares petitions for review of an order

of the Board of Immigration Appeals (BIA) holding that Zavala-

Alvares’ state conviction for felony driving while intoxicated

was an aggravated felony warranting his removal from this

country.   The respondent and Zavala-Alvares have filed a joint

motion to remand the case to the BIA for reconsideration in light

of United States v. Chapa-Garza, 243 F.3d 921, 927 (5th Cir.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60539
                                -2-

2001).   Both parties also move to withdraw the respondent’s

motion to dismiss.

     Zavala-Alvares’ petition for review is GRANTED.   The order

of the BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.      All

other outstanding motions are DENIED.